OPINION CONCURRING IN RESULT.
LAMM, J.
Error to be reversible on appeal must materially affect the merits or substantial rights of appellant. So the statutes ordain and so runs the good sense of the thing. All things, says Coke, are sustained or impugned either by reason or authority. The rule in regard to reversible error may -rest on either.
Quicked by such precepts it is plain that, on all the facts of this case, there was no reversible error in the instruction. This, because:
On the proof educed and admissions there was only one side to the case.. Observe the witnesses were uncontradicted and unimpeached by direct testimony or by the physics of the matter. Therefore, there could have been only one just .result, viz., that reached. Moreover, in ultimate legal effect liability was assumed to exist as a matter of law by both parties. I do not mean that defendant in so many words admitted liability, but what it did in its pleading accompanied by what it failed to do in its proof was tantamount to that. Hence, the technical error of directing a verdict in no way affected the merits. When only one result is possible and would be tolerated or allowed to stand by the court, as here, why in reason may the court not say so and have the matter over with? Under the peculiar facts of this record (and putting my concurrence on that sole ground) I concur *672in the result reached by my learned brother Bond, but I do not agree that the answer raised no issue of fact because of its form. As I understand our decisions, such has not been hitherto the trend of the doctrine of this court. The unhappy form adopted has been criticised, but to let a case break on such mere form of answer where it was unassailed below and the merits are here for adjudication, has not been the rule. The practice of the court is the law of the court. (Cursus curiae est lex curiae.) In Long v. Coal & Iron Co., 233 Mo. l. c. 732 et seq., the cases on this head are reviewed.